United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Toledo, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1163
Issued: August 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On April 15, 2013 appellant, through her attorney, filed a timely appeal of a March 14,
2013 decision of the Office of Workers’ Compensation Programs (OWCP) denying her request
for reconsideration without further merit review. Because more than 180 days elapsed from
April 12, 2012, the date of the most recent merit decision, to the filing of this appeal and
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 17, 2011 appellant, then a 51-year-old mail processing clerk, filed an
occupational disease claim alleging that she sustained right hand tendinitis while in the
performance of duty. She became aware of her condition and its relationship to her federal
employment on July 16, 2011. Appellant submitted a July 13, 2011 report from Dr. Kevin
Kendzierski, a family practitioner, and an illegible July 16, 2011 duty status report.2
OWCP informed appellant in a July 26, 2011 letter that additional evidence was needed
to establish her claim. It gave her 30 days to submit a factual statement detailing the work
factors that led to her right upper extremity condition and a report from a qualified physician
explaining how the injury resulted from her federal employment.
In July 16, 2011 emergency department records, Dr. John A. Russ III, a Board-certified
emergency physician, stated that appellant experienced right wrist and thumb pain since early
July 2011. He examined her and observed extensor pollicis brevis tenderness to palpation.
Dr. Russ diagnosed right extensor pollicis brevis tendinitis and released appellant to sedentary
duty effective July 18, 2011.
Dr. Mark E. Reardon, a family practitioner, related in a July 18, 2011 report that
appellant primarily operated machinery and carried mail trays at work. When appellant
performed these activities on July 16, 2011, her right hand symptoms worsened. On
examination, she complained of extreme pain from the metacarpophalangeal joint to the radial
styloid process. Dr. Reardon also observed the absence of edema, ecchymosis or deformity. He
diagnosed right extensor pollicis brevis tendinitis and recommended physical therapy.3 In an
August 25, 2011 report, Dr. Reardon reexamined appellant and noted the lack of objective
findings to confirm her lingering pain. He discharged her to regular duty.
By decision dated September 9, 2011, OWCP denied appellant’s claim, finding the
evidence insufficient to establish that the work factors alleged to have caused an injury.
Appellant specified in an August 25, 2011 statement that she used her right hand to case
mail eight hours a day each workday. She subsequently requested a telephonic hearing, which
was held on February 6, 2012. Appellant testified that she cased mail, lifted heavy mail trays,
pushed and pulled containers and stood for protracted periods at work for over a decade.
In a January 18, 2012 note, Dr. Mary M. Baldwin, a Board-certified family practitioner,
remarked that appellant sustained right hand tendinitis and prohibited pushing, pulling and lifting
of items weighing over five pounds.
On April 12, 2012 an OWCP hearing representative modified the September 9, 2011
decision to find that appellant cased mail, lifted heavy mail trays, pushed and pulled containers
2

Appellant later provided an August 25, 2011 report from Dr. Kendzierski. In both of his reports,
Dr. Kendzierski addressed an injury to the left wrist and diagnosed left de Quervain’s tenosynovitis. The case
record indicates that this condition was accepted under a separate claim. See OWCP File No. xxxxxx551.
3

The case record contains physical therapy records for the period August 5 to 29, 2011.

2

and stood for protracted periods at work, but affirmed denial of her claim because the medical
evidence did not sufficiently demonstrate that the accepted work factors caused or contributed to
a right hand condition.
Appellant, through counsel, requested reconsideration on December 19, 2012 and
submitted copies of Dr. Russ’ July 16, 2011 emergency department records, Dr. Reardon’s
July 18 and August 25, 2011 reports and August 5, 2011 physical therapy records.
By decision dated March 14, 2013, OWCP denied appellant’s request on the grounds that
it did not receive new and relevant evidence warranting further merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 Where the request for
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.6
ANALYSIS
OWCP originally denied appellant’s occupational disease claim on the grounds that the
evidence failed to establish the particular work factors that caused an injury. Following a
telephonic hearing, an OWCP hearing representative determined that she cased mail, lifted heavy
mail trays, pushed and pulled containers and stood for protracted periods at work. Nonetheless,
denial of appellant’s claim was affirmed because the medical evidence did not sufficiently
demonstrate that this job activity caused or contributed to a right hand condition. Appellant,
through her attorney, requested reconsideration on December 19, 2012.
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review. Appellant’s application included copies of reports already
contained in the case record and previously considered by OWCP. The submission of evidence
that repeats or duplicates evidence already found in the record does not constitute a basis for
reopening a case.7 Furthermore, appellant neither showed that OWCP erroneously applied or
interpreted a specific point of law, nor advanced a relevant legal argument not previously
considered by OWCP. Because she failed to meet one of the standards enumerated under section
8128(a) of FECA, she was not entitled to further merit review of her claim.

4

5 U.S.C. § 8128(a).

5

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

6

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

7

Edward W. Malaniak, 51 ECAB 279 (2000).

3

Counsel argues on appeal that the March 14, 2013 decision was contrary to fact and law.
As discussed above, appellant did not provide evidence or argument satisfying any of the three
regulatory criteria for reopening a claim. Therefore, OWCP properly denied the request for
reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the March 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 28, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

